Citation Nr: 1133632	
Decision Date: 09/12/11    Archive Date: 09/22/11

DOCKET NO.  07-13 214	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to a compensable evaluation for service-connected residuals of a fracture to the proximal head, second metacarpal of the right hand.

2.  Entitlement to an initial rating greater than 10 percent for service-connected degenerative arthritis of the lumbar spine.

3.  Entitlement to an initial rating greater than 10 percent for service-connected right upper extremity carpal tunnel syndrome.

4.  Entitlement to an effective date earlier than September 11, 2010 for the award of service connection for right upper extremity carpal tunnel syndrome.

5.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).




REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

V. Chiappetta, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from June 1977 to September 1992.  

This matter is before the Board of Veterans' Appeals (the Board) on appeal of June 2006 and October 2010 rating decisions issued by the Department of Veterans Affairs (VA) Regional Offices (RO) in Washington, D.C. and Roanoke, Virginia, respectively.  Original jurisdiction in this case currently resides only with the RO in Roanoke, VA.

Procedural history

Right hand fracture residuals

The RO awarded the Veteran service connection for fracture residuals of the second metacarpal of the right hand in a September 1993 rating decision.  A noncompensable (zero percent) disability rating was assigned, effective September 30, 1992.  In June 2005, the Veteran filed a claim for an increased compensable disability rating.  The RO denied this claim in the above-referenced June 2006 rating decision.  The Veteran disagreed with the RO's determination, and perfected an appeal as to that issue.

In July 2011, the Veteran testified at a personal hearing which was chaired by the undersigned Veterans Law Judge at the Board's offices in Washington D.C.  A transcript of the hearing has been associated with the Veteran's VA claims folder.

Carpal tunnel syndrome and lumbar spine arthritis

The RO awarded the Veteran service connection for right upper extremity carpal tunnel syndrome and lumbar spine arthritis in the above-referenced October 2010 rating decision.  The RO assigned each disability an initial rating of 10 percent, with the spine rating effective June 9, 2005 and the carpal tunnel rating effective September 11, 2010.  

At the July 2011 hearing, the Veteran indicated that he wished to file a Notice of Disagreement with both initially assigned 10 percent ratings.  Additionally, the Veteran indicated dissatisfaction with the assigned effective date of September 11, 2010 for the award of service connection for carpal tunnel syndrome.  See the July 2011 hearing transcript, pages 2 and 3.  The agency of original jurisdiction (AOJ) has not yet had an opportunity to issue a statement of the case (SOC) as to these three claims, and each will be discussed in the REMAND section below.

TDIU

The Board notes that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a TDIU due to service-connected disability or disabilities is part and parcel of an increased rating claim when such claim is raised by the record.  As discussed in further detail in the REMAND section below, the Veteran has reasonably raised the issue of TDIU in a recent statement.  In light of the Court's holding in Rice, the Board has considered the TDIU claim as part of his pending increased rating claim and is listing the raised TDIU claim as an issue on appeal.

Referred issue

Also at the July 2011 hearing, the Veteran indicated that he wished to file a claim for the assignment of an effective date earlier than September 30, 1992 for the award of service connection for his metacarpal fracture residuals.  See the July 2011 hearing transcript, pages 2 and 3.  As this issue has not yet been considered by the AOJ, it is referred to the RO for appropriate action.  See Godfrey v. Brown, 7 Vet. App. 398 (1995) [the Board does not have jurisdiction of issues not yet adjudicated by the RO]; see also Bernard v. Brown, 4 Vet. App. 384 (1993).

Remanded issues

The Veteran's initial rating and effective date claims for right carpal tunnel syndrome, his initial rating claim for lumbar spine arthritis, and his TDIU claim are addressed in the REMAND portion of the decision below and are all REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The evidence of record indicates that the Veteran's service-connected right hand metacarpal fracture residuals are currently manifested by pain and swelling.

2.  The evidence does not show that the Veteran's service-connected right hand metacarpal fracture residuals are so exceptional or unusual that referral for extraschedular consideration by designated authority is required.


CONCLUSIONS OF LAW

1.  The criteria for a compensable disability rating for the Veteran's service-connected right hand metacarpal fracture residuals have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5224-5226. (2010).

2.  Application of extraschedular provisions is not warranted in this case. 38 C.F.R. § 3.321(b) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2010), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008. 

The notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim, defined to include: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. See Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or 
"immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).
In the case at hand, with respect to the Veteran's metacarpal fracture residuals claim, the record reflects that the originating agency provided the Veteran with the notice required under the VCAA and Dingess by letters mailed in December 2005 and March 2006.  Subsequently, in June 2006, the RO adjudicated the Veteran's claim in the first instance.  The Veteran filed a timely appeal as to this rating decision.  Accordingly, with respect to VCAA notice, there is no prejudice to the Veteran in the Board's proceeding with the issuance of a decision on the merits as to his increased rating claim for fracture residuals of the second metacarpal of the right hand.

Concerning the VA's duty to assist, the Board notes that the Veteran's service personnel records, post-service VA and private medical records, as well as his lay statements of argument have been obtained.  Neither the Veteran nor his representative has identified any outstanding evidence, to include any other medical records, that could be obtained to substantiate the Veteran's claims.  The Board is also unaware of any such outstanding evidence.

The Board however notes that it appears from the record that the Veteran's service treatment records are missing.  The Board is cognizant of Hayre v. West, 188 F.3d 1327 (Fed. Cir. 1999), wherein the Court elaborated on the VA's responsibility to obtain a veteran's service records.  The Board finds, however, that no useful purpose would be served in remanding this matter for more development.  In this case, the RO has attempted to locate the Veteran's service records.  The RO submitted an information request in December 2005, asking for the Veteran's medical and dental record and followed upon leads as to the location of these records for the next five years.  Indeed, in May 2010, the RO issued a Formal Finding on the Unavailability of Records documenting its multiple attempts to find the Veteran's records with the National Personnel Records Center (NPRC), Camp Fretterd Military Reservation, the Maryland Army National Guard, and the Baltimore RO.  The Formal Finding included a statement indicating that "[a]ll efforts to obtain the needed information have been exhausted and further attempts are futile."  

The Veteran was made aware of the RO's efforts and inability to obtain his records in a June 25, 2010 letter.  He was specifically notified that if he had any of these service records, or if he know their whereabouts, he should send such information to the RO.  He was also notified that if he did not respond to the letter, the RO would decide his claim using the evidence already of record.  See the RO's June 25, 2010 letter to the Veteran.  The Veteran did not respond to this letter with any additional information.  

Where records are unavailable, "VA has no duty to seek to obtain that which does not exist."  See Counts v. Brown, 6 Vet. App. 473, 477 (1994); Porter v. Brown, 5 Vet. App. 233, 237 (1993).  Thus, further efforts to obtain these service treatment records would be futile.  VA's duty to assist the Veteran obtain such records is accordingly satisfied.

In any event, the Board notes that where an increase in the disability rating is at issue, as in this case, the present level of a veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In this connection, the Veteran has been afforded both a VA and a QTC fee-based examination to assess the current severity of his right metacarpal disability in December 2005 and September 2010 respectively.  Although neither examiner indicated review of the Veteran's entire claims folder, the Board nevertheless finds that both examination reports contain findings that appear to be more than adequate to adjudicate the Veteran's metacarpal fracture residuals claim on the merits.  Indeed, both examination reports reflect that the examiners were made aware of the Veteran's relevant past medical history, recorded his current complaints, conducted an appropriate examination, and rendered appropriate diagnoses consistent with the other evidence of record.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining examinations or opinions concerning the issue on appeal have been met.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303 (2007).

In short, the Board has carefully considered the provisions of the VCAA, in light of the record on appeal and, for the reasons expressed above, finds that the development of this issue has been consistent with said provisions.  The Board is satisfied that any procedural errors in the originating agency's development and consideration of the claim were insignificant and nonprejudicial to the Veteran.

The Veteran has been accorded ample opportunity to present evidence and argument in support of his claim.  See 38 C.F.R. § 3.103 (2010).  He has retained the services of a representative, and testified before the undersigned at a July 2011 hearing.

Accordingly, the Board will address the claim on the merits.

Relevant law and regulations

Disability ratings are assigned in accordance with the VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2010).  Separate diagnostic codes identify the various disabilities. See 38 C.F.R. Part 4.

When evaluating musculoskeletal disabilities based on limitation of motion, a higher rating must be considered where the evidence demonstrates functional loss due to pain, weakness, excess fatigability, or incoordination, pursuant to 38 C.F.R. §§ 4.40 and 4.45, if such factors are not contemplated in the relevant rating criteria.  The diagnostic codes pertaining to range of motion do not subsume 38 C.F.R. §§ 4.40 and 4.45.  Additionally, the rule against pyramiding does not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including use during flare-ups.  DeLuca v. Brown, 8 Vet. App. 202 (1995). However, if the maximum disability rating available based on symptomatology that includes limitation of motion has been assigned, consideration of 38 C.F.R. §§ 4.40 and 4.45 is not necessary.  Johnston v. Brown, 10 Vet. App. 80, 84-85 (1997).

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, diagnosis, and demonstrated symptomatology. Any change in diagnostic code by a VA adjudicator must be specifically explained. See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

The Veteran's right hand second metacarpal fracture residuals are currently rated noncompensably disabling under Diagnostic Code 5226 [unfavorable or favorable ankylosis of the long finger].  See the RO's June 2006 rating decision.  

The Board notes that at the time the Veteran was originally awarded service connection for this disability, he was rated noncompensably disabling under former Diagnostic Code 5227 [ankylosis of any finger other than the index or middle finger].  Pertinently, the criteria for rating disabilities of individual fingers of the hand were revised, effective August 26, 2002.  See 67 Fed. Reg. 48784 (July 26, 2002).  Under the previous criteria, disabilities of the individual fingers were rated under Diagnostic Codes 5224, 5225, 5226 and 5227, based upon ankylosis of the thumb, index finger, middle finger and any other finger, respectively.  38 C.F.R. § 4.71a, Diagnostic Codes 5224, 5225, 5226, 5227 (2002).  Under the rating criteria that became effective August 26, 2002, these Diagnostic Codes remained essentially the same, based upon ankylosis of the individual fingers, and new Diagnostic Codes 5228, 5229 and 5230 were added pertaining to limitation of motion of the thumb, index or long finger and ring or little finger, respectively.  38 C.F.R. § 4.71a, Diagnostic Codes 5228, 5229, 5230.  Because the Veteran's filed his increased rating claim in June 2005, only the current criteria are applicable in this case.  

The medical evidence of record demonstrates that the Veteran's right hand metacarpal fracture residuals manifest in pain on motion and occasional swelling.  Although the Veteran has made clear that he experiences radiating pain, numbness, tingling and weakness of his right hand, fingers and wrist, such symptomatology has been specifically attributed to the Veteran's right upper extremity carpal tunnel syndrome, for which service connection has already been established, and not to his metacarpal fracture residuals.  See the September 2010 VA examiner's report, pages 1 and 7; see also 38 C.F.R. § 4.25 (2010) [separate disabilities arising from a single disease entity are to be rated separately]; Esteban v. Brown, 6 Vet. App. 259, 261 (1994).

With respect to limitation of motion, the September 2010 QTC examiner indicated that the Veteran had full range of motion of all fingers and his right wrist.  Thus, rating the Veteran under Diagnostic Codes 5228-5230 [limitation of motion of the thumb and fingers] would not avail the Veteran.

With respect to muscle impairment, the September 2010 QTC examiner also noted that the Veteran's right hand fracture residuals do not cause generalized muscle weakness, wasting, or atrophy.  Thus, rating the Veteran under the muscle injuries schedule under 38 C.F.R. § 4.73 also would not avail the Veteran.

Additionally, there is no evidence of record demonstrating that the Veteran currently has arthritis of the right hand, wrist or any finger.  Indeed, x-rays of the Veteran's right hand taken at the September 2010 QTC examination merely demonstrated a prior history of surgery [for carpal tunnel syndrome in 2007].  The x-ray report specifically indicated that "no degenerative change is evident."  See the September 11, 2010 QTC radiology report.  Accordingly, rating the Veteran's fracture residuals under Diagnostic Code 5003 [arthritis] is also not appropriate.

Finally, the Board notes that the Veteran's right hand fingers and thumb are not ankylosed.  The Board will in any event evaluate the Veteran's disability under Diagnostic Codes 5224-5226 [ankylosis of the thumb, index, or long fingers], as these Codes allow for the assignment of a compensable rating, and call for the rater to consider whether evaluation for amputation is warranted and whether additional evaluation is warranted for limitation of motion of other digits or interference of the overall function of the hand.

The Board adds that rating the Veteran's fracture residuals under Diagnostic Code 5227 [ankylosis of the ring or little finger] would not avail the Veteran, as that Code does not allow for the assignment of a compensable rating.

Analysis

As noted above, the Veteran's service treatment records are missing.  The Court has held that in cases where records once in the hands of the Government are lost, the Board has a heightened obligation to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt rule.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The Board's analysis of the claim has been undertaken with this heightened duty in mind.

For the assignment of compensable ratings under Diagnostic Code 5224, 5225 or 5226, ankylosis [favorable or unfavorable] of the thumb, index, and/or long finger must be shown.  Ankylosis is the "immobility and consolidation of a joint due to disease, injury, surgical procedure."  See Lewis v. Derwinski, 3 Vet. App. 259 (1992) [citing Saunders Encyclopedia and Dictionary of Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)].  As noted above, the September 2010 QTC examiner specifically found that the Veteran's thumb, index and long fingers exhibited ranges of motion within normal limits.  See the September 2010 QTC examiner's report, pages 3-6.  Because the Veteran's has full range of motion of each of his fingers and thumb, such are clearly not ankylosed, and compensable ratings under Diagnostic Codes 5224-5226 cannot be assigned on this basis.

As noted above however, Diagnostic Codes 5224-5226 also call for the rater to consider whether evaluation for amputation is warranted and whether additional evaluation is warranted for limitation of motion of other digits or interference of the overall function of the hand.  The Board has therefore reviewed the evidence to see if more significant disability, in particular impacting the function of the hand, has been identified.

Crucially, x-rays taken of the right hand in conjunction with the Veteran's September 2010 QTC examination showed a history of right hand carpal tunnel surgery, but no other abnormality.  The Veteran was able to oppose his right fingers to the tip and pad of his thumb and other fingers.  With respect to hand dexterity, the Veteran was able to approximate the proximal transverse crease of his right palm with his fingertips.  As noted above, the Veteran also exhibited full range of motion of all fingers and thumb of his right hand, and joint function of all digits was not additionally limited by pain, fatigue, weakness, lack of endurance or incoordination after repetitive use.  See the September 2010 QTC examiner's report, pages 3-6.
The Board acknowledges the Veteran's recent testimony indicating that he has trouble with numbness, tingling, and weakness of his right hand and wrist, causing problems with his grip, with typing, and with sensation, and requiring him to wear a brace.  See the July 2011 hearing transcript, pages 7, 13 and 14.  Although the Board finds no reason to disbelieve the Veteran's competent and credible lay observations, as noted above, such symptomatology has already been attributed to the Veteran's service-connected right upper extremity carpal tunnel syndrome by the objective medical evidence of record, and by the Veteran himself.  See, e.g., the September 2010 QTC examiner's report, page 1 [noting the presence of carpal tunnel syndrome for 18 years, with constant tingling, numbness and weakness of the fingers at the right wrist with a severity of 10]; see also the Veteran's May 20, 2009 VA treatment note [indicating the Veteran's own report that he can do little typing due to carpal tunnel syndrome].  To the extent the Veteran believes that his current carpal tunnel disability rating does not adequately reflect the current severity of these symptoms, such contentions will be specifically addressed by the AOJ in the adjudication of the Veteran's initial rating claim, discussed in the REMAND section below.

The Board also recognizes the Veteran's descriptions of the knot on his hand, and swelling during cold weather.  Although the Veteran testified that at one point his knot swelled to the "size of a golf ball," and that the pain was "torture," such has not happened since the winter of 2003 [prior to the appeal period under review].  See the July 2011 hearing transcript, pages 11-13.  The Veteran testified that swelling still occurs occasionally in the wintertime for several hours in a day and then goes back down.  See id., page 13.  Although it is clear that the Veteran's intermittent swelling causes him additional pain and discomfort, the objective medical evidence of record, described above, does not indicate that the Veteran currently experiences limitation of the function of the hand thereby.  Indeed, x-rays showed no degenerative abnormalities of the hand, and the September 2010 QTC examiner found no additional limitation of function of the Veteran's fingers, hand or wrist due to pain.  

In light of this medical evidence, which demonstrates normal ranges of motion and function of the thumb and all fingers of the right hand with no residual impact on the functioning of the hand itself, the Board sees no reason to rate the Veteran's right hand metacarpal fracture residuals under the amputation codes [Diagnostic Codes 5152-5156] or to assign additional disability based on limitation of motion of other digits or limitation of function of the right hand, as none has been identified.

Although the Board in no way doubts that the Veteran's fracture residuals may be painful on motion and occasionally cause swelling, as the Veteran so contends, the severity of the service-connected disability is adequately reflected by the current noncompensable evaluation.  

As noted above, in evaluating the Veteran's increased rating claim, the Board must also address the provisions of 38 C.F.R. §§ 4.40 and 4.45 (2010).  See DeLuca, supra.  Under the diagnostic criteria explained above, a compensable schedular rating is not available unless there is favorable or unfavorable ankylosis of fingers or thumb, resulting limitation of motion of other digits, or interference with the overall function of the hand.  The medical and other evidence of record does not suggest that any loss of function caused by pain amounts to immobility of the hand, fingers or wrist.  Moreover, given the lack of clinically identified fatigue, incoordination, weakness and the like that is specifically attributed to the Veteran's fracture residuals [and not to his service-connected carpal tunnel syndrome], there is no basis on which to assign a compensable disability rating for the Veteran's metacarpal fracture residuals of the right hand based on DeLuca factors.

Hart considerations

In Hart v. Mansfield, 21 Vet. App. 505 (2007), the Court held that staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibited symptoms that would warrant different ratings.  In reaching its conclusion, the Court observed that when a claim for an increased rating is granted, the effective date assigned may be up to one year prior to the date that the application for increase was received if it is factually ascertainable that an increase in disability had occurred within that time frame.  See 38 U.S.C.A. § 5110 (West 2002).  Accordingly, the relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.

The Veteran filed his claim for an increased disability rating for his service-connected metacarpal fracture residuals in June 2005.  Therefore, the relevant time period under consideration is from June 2004 to the present.

After a careful review of the record the Board can find no credible evidence to support a finding that the Veteran's right hand disability picture was more or less severe during the appeal period.  Indeed, at a December 2005 VA examination, the Veteran was able to "make a good fist with each hand," and "completely extend and flex fingers of each hand."  X-rays taken at that time showed no evidence of a fracture or dislocation, and the impression was "within normal limits."  Although the VA examiner recognized the Veteran's swelling bump on his hand, which at times caused additional pain, the examiner diagnosed the Veteran with a "healed fracture base of the 2nd metacarpal bone of the right hand."  See the December 2005 VA examiner's report, pages 4-6.  Symptoms of radiating pain, numbness, tingling, and weakness were attributed to the Veteran's carpal tunnel syndrome.  See id., page 2.  The Veteran's symptomatology of pain and swelling due to fracture residuals noted at the December 2005 VA examination appear consistent with the symptoms described by the Veteran and observed by September 2010 QTC examiner, discussed above.  

Accordingly, there is no basis for awarding the Veteran disability rating other than the currently assigned noncompensable rating for his service-connected right hand metacarpal fracture residuals at any time from June 2004 to the present.

The Board notes in passing that some limitation of motion of the Veteran's right wrist was identified upon examination in December 2005.  See the December 2005 VA examiner's report, page 5.  Although no evidence specifically links this limitation to the Veteran's service-connected fracture residuals, such limitation is in any event, not severe enough to warrant the assignment of a compensable rating under Diagnostic Code 5215 [limitation of motion of the wrist], which requires dorsiflextion less than 15 degrees, or palmar flexion limited in line with the forearm.  

Extraschedular considerations

Under Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board cannot make a determination as to an extraschedular evaluation in the first instance.                    See also VAOPGCPREC 6-96.  However, the Board can address the matter of referral of a disability to appropriate VA officials for such consideration.  

According to VA regulations, an extraschedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2010); see also Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet. App, 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the level of disability and symptomatology and is found to be inadequate, the Board must then determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the initial inquiry posed by Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the Veteran's service-connected metacarpal fracture residuals are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disability with the established criteria found in the current rating schedule for hand disorders shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology, to include the Veteran's complaints of pain and swelling.  Accordingly, the Board finds that the Veteran's disability picture has been contemplated by the ratings schedule.

Since the available schedular evaluation adequately contemplates the Veteran's level of disability and symptomatology, the second and third questions posed by Thun become moot.  The Board therefore has determined that referral of the Veteran's service-connected metacarpal fracture residuals for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

Rice considerations

As noted in the Introduction above, the Veteran has reasonably raised the issue of TDIU in recent testimony at the July 2011 hearing.  In light of the Court's holding in Rice, the Board has considered the TDIU claim as part of his pending initial rating claim, and will discuss the issue in the REMAND section below.


ORDER

Entitlement to a compensable disability rating for service-connected residuals of a fracture to the proximal head, second metacarpal of the right hand is denied.


REMAND

After having carefully considered the matter, and for reasons expressed immediately below, the Board believes that the remaining issues on appeal must be remanded for further evidentiary development.

As discussed above, the RO awarded the Veteran service connection for right upper extremity carpal tunnel syndrome and lumbar spine arthritis in the above-referenced October 2010 rating decision.  The RO assigned each disability an initial rating of 10 percent, with the spine rating effective June 9, 2005 and the carpal tunnel rating effective September 11, 2010.  Crucially, at the July 2011 hearing, the Veteran indicated that he wished to file a Notice of Disagreement with both initially assigned 10 percent ratings.  Additionally, the Veteran indicated dissatisfaction with the assigned effective date of September 11, 2010 for the award of service connection for carpal tunnel syndrome.  See the July 2011 hearing transcript, pages 2 and 3.  A statement of the case (SOC) pertaining to these three issues has not been issued by the RO.

In Manlincon v. West, 12 Vet. App. 238 (1999), the Court held that where a Notice of Disagreement is filed but a SOC has not been issued, the Board must remand the claim to the AOJ so that a SOC may be issued.  So it is in this case.  Accordingly, the issues of entitlement to an initial rating greater than 10 percent for service-connected degenerative arthritis of the lumbar spine, entitlement to an initial rating greater than 10 percent for service-connected right upper extremity carpal tunnel syndrome, and entitlement to an effective date earlier than September 11, 2010 for the award of service connection for right upper extremity carpal tunnel syndrome are remanded so that the AOJ may issue a SOC on each claim respectively. 

Additionally, there is no question that the issue of TDIU has been reasonably raised by the record.  See, e.g., the July 2011 hearing transcript, page 6 [noting the Veteran's assertion that he had to resign from his job at the post office "because of medical reasons," in particular due to carpal tunnel syndrome and right hand pain]; see also a July 25, 2008 letter from the Office of Personnel Management [noting that the Veteran was "disabled for [his] position . . . due to combat post traumatic stress disorder, right carpal tunnel syndrome and lumbar degenerative disc disease with its associated symptomatology"].  Crucially, as noted in the Introduction above, the Court has held that TDIU is encompassed in a claim for increased rating or the appeal of an initial rating when such is reasonably raised in the record.       See Rice v. Shinseki, 22 Vet. App. 447 (2009).  

In that connection, the issue of entitlement to TDIU should be adjudicated by the AOJ in light of the Court's decision in Rice, and in light of the fact that the issue is inextricably intertwined with the other initial rating claims [for carpal tunnel syndrome and degenerative arthritis of the lumbar spine] the Board is now remanding.  See Smith (Daniel) v. Gober, 236 F.3d 1370, 1373 (Fed. Cir. 2001) [noting that where the facts underlying separate claims are "intimately connected," the interests of judicial economy and avoidance of piecemeal litigation require that the claims be adjudicated together]; see also Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) [two or more issues are inextricably intertwined if one claim could have significant impact on the other].

Accordingly, the case is REMANDED to the Veterans Benefits Administration (VBA) for the following action:

1.  VBA should send the Veteran a VCAA compliant notice letter informing him of the criteria necessary to establish TDIU.  VBA should also ask the Veteran to identify any additional, relevant private or VA treatment records that he wants VA to help him obtain. VBA should take appropriate steps to secure copies of any such treatment reports identified by the Veteran which are not in the record on appeal, to include updated VA treatment records, if in existence.  Efforts to obtain these records should be memorialized in the Veteran's VA claims folder.

2.  The VBA should evaluate the evidence of record, and issue a SOC to the Veteran and his representative regarding the following three claims:  (1) entitlement to an initial rating greater than 10 percent for service-connected degenerative arthritis of the lumbar spine; (2) entitlement to an initial rating greater than 10 percent for service-connected right upper extremity carpal tunnel syndrome; and (3) entitlement to an effective date earlier than September 11, 2010 for the award of service connection for right upper extremity carpal tunnel syndrome.  The Veteran is advised that a timely substantive appeal is still necessary to perfect his appeal as to any of these claims.       38 C.F.R. § 20.302(b) (2010).

3.  Following the completion of the foregoing, and undertaking any other development it deems necessary, VBA should review the record and adjudicate the Veteran's TDIU claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be issued an appropriate SSOC, and afforded an opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


